DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract of the disclosure is objected to because phrases that can be implied, such as “The invention …” line 1, should be avoided.  Correction is required.  See MPEP § 608.01(b).
Claims 14-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims appear to be resulted from a direct translation of a foreign documents, wherein the wordings therein are not clear in defining the subject matters of the claimed invention. 
Consider for example:
In claim 14, line 2, it is not clear as to whether the instant claimed gangway is intended to include only the first and second elements of the group of elements or the entire group of elements.
In claim 14, it is not clear as to how or what elements recited in the body of the claim are considered to correspond to or to constitute “a first element and an element of a group elements” recited in line 2 of claim 14.
In claim 14, lines 3 and 5, it is not clear as to what “first end” and “second end” are being referred to. 
In claim 14, line 6, it is not clear as to what is “a frame” arranged at the second end.
In claim 14, lines 10 and 14, it is not clear as to whether “a frame” recited therein refers to the “frame” recited in line 6.
In claim 14, lines 10-11, and 14-15, it is not clear as to whether “a second gangway” recited therein refers to the “second gangway” recited in line 7.
In claim 14, last two lines, part (d), the expression “the first connection point is arranged on the other side of a center line of the gangway than the second connection point” does not make sense.
Claim 15 is indefinite for numerous double inclusions because there are many features, such as a first vehicle mounting plate, a first end, a second vehicle mounting plate, a second end, a frame, a spring element, etc., which have already been defined in base claim 14, are redefined in claim 15. It is not clear as to whether these repeating features in claim 15 refer to the same features previously defined in claim 14.
In claim 28, it is not clear as to how or what elements recited in the body of the claim are considered to correspond to or to constitute “a first element and an element of a group elements” recited in line 2 of claim 28.
The above noted problems are merely exemplary. Applicant is suggested to rewrite the instant claims to clearly define the instant claimed invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 16-17, 21-28 and 33 (as best can be treated) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizuka (US 4,765,249).
Ishizuka discloses a gangway including a group of elements including first and second vehicle mounting plates 7, first and second ends of first and second vehicles 1, 2, frame and hoop 8, 8a, hood member 9 being in the form of a bellows, and spring elements 10, 12, 14, 19, 20 each having first and second ends connected at first and second connection points on first and second elements, wherein the first connection point is located further inward or higher than the second connection point. The structure of Ishizuka is considered to include the combination of features configured and arranged as recited instant claims 14 and 28.
Regarding instant claims 16-17, consider the structure of Ishizuka, wherein one of elements 8, 8a constitutes a frame or a center frame, and the other one of elements 8, 8a constitutes a hoop, and wherein the frame/center frame, the hoop, and first and second mounting plates 7 are arranged as recited in the instant claims.
Regarding instant claim 21, the first and second connection points of first and second spring elements 12, 14 shown in Figs. 2 and 4 of Ishizuka are at the same height and/or arranged equally far outward.
Regarding instant claim 22, wherein spring element 12 of Ishizuka is a coil spring.
Regarding instant claim 23, consider spring element 10 of Ishizuka, which is pretensioned at the normal position shown in Fig. 2.
Regarding instant claim 24, consider floor plate 40 connected to mounting plate 7 shown in Fig. 2 of Ishizuka.
Regarding instant claims 25-26, consider the ends of vehicles 1, 2 of Ishizuka, which are readable as support structures that support and are connected to first and second vehicle mounting plates 7. The support structures are also connected to frame 8/8a through springs 10.
Regarding instant claim 27, the support structures formed by the ends of vehicles 1, 2 of Ishizuka are also considered to include two coupler support beams that support couplers 5, 6, wherein these two support beams are arranged at a distance from and unsupported by a hoop formed by one of elements 8, 8a (Fig. 1).
Regarding instant claim 33, consider the first and second connection points of spring elements 10 shown in Figs. 2 and 14 of Ishizuka.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka (US 4,765,249) in view of German reference (DE 35 14 760).
Ishizuka is applied above. It is noted that the first connection point of a spring is on the first vehicle end instead of on the first vehicle mounting plate.
The concept of mounting one end of a spring to either the first end of the first vehicle or the first vehicle mounting plate mounted to the first end of the vehicle is merely and obvious matter of design choice that is not critical to the function/operation of the structure. Consider for example the DE reference that discloses a gangway, wherein the first connection point of spring 3 is on first vehicle mounting plate 2 mounted to the first end of a vehicle. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the structure of Ishizuka with the first end of the spring element connected to a first connection point on the first vehicle mounting plate, in a manner similar to that taught by the DE reference, to achieve expected advantages thereof, wherein the concept of choosing a desired place to mount the spring element either directly on an end of the vehicle or on a vehicle mounting plate mounted to the end of the vehicle is simply an obvious matter of design choice through routine engineering without an invention. The structure of Ishizuka, as modified, is considered to include the combination of features of instant claim 15.
Regarding instant claims 29-30, consider spring 10 of Ishizuka, which includes the first end connected to a connection point on the vehicle mounting plate, as modified above, and a second end to a second connection point on hoop or frame 8/8a, wherein in the normal position the first connection point is at a different height compared to the second connection point.
Claims 18-20 and 31-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bickel (US 4,252,065), Udstad (US 2,090,492), Coutant (US 1,514,373), and Elliott (US 443,075) disclose various gangways.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617